

Exhibit 10.5


AMENDMENT AGREEMENT
DATED AS OF OCTOBER 27, 2008
TO THE CUSTODIAN AGREEMENT
DATED AS OF MARCH 5, 2007


AMENDMENT AGREEMENT (the “Amendment”) dated as of October 27, 2008 among BROWN
BROTHERS HARRIMAN & CO.  (“BBH”), UNITED STATES COMMODITY FUNDS LLC (“USCF”),
formerly known as Victoria Bay Asset Management, LLC, and UNITED STATES NATURAL
GAS FUND, LP (“USNG”).


WITNESSETH
 
The parties have previously entered into that certain Custodian Agreement dated
as of March 5, 2007 (the “Agreement”).  The parties have agreed to amend the
Agreement in accordance with the terms of this Amendment.
 
 
NOW, THEREFORE, in consideration of the mutual agreements herein contained, BBH,
USCF and USNG hereby acknowledge and agree as follows:
 


1.           Amendment of the Agreement.  Upon execution of this Amendment by
BBH, USCF and USNG, the Agreement shall be hereby amended as follows:


Section 15.1 of the Agreement shall be deleted in its entirety and replaced with
the following:


15.1           Term, Notice and Effect.  This Agreement shall have an initial
term of two (2) years from the date hereof. Thereafter, this Agreement shall
automatically renew for successive one (1) year periods unless any party
terminates this Agreement by providing written notice no later than seventy-five
(75) days prior to the expiration of the applicable term to the other parties at
their address set forth herein.  Upon the completion of the initial term, either
the Custodian, on the one hand, or the General Partner, on the other hand, may
elect to terminate this Agreement at any time by delivering ninety (90) days
notice thereof to the other party.  


2.           Representations.  Each party represents to the other party that:


(a)           Status.  It is duly organized and validly existing under the laws
of the jurisdiction of its organization or incorporation and, if relevant under
such laws, in good standing;


(b)           Powers. It has the power to execute and deliver this Amendment and
has taken all necessary action to authorize such execution, delivery and
performance;


(c)           No Violation or Conflict. Such execution, delivery and performance
do not violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets;

 
 

--------------------------------------------------------------------------------

 


(d)           Consents.  All governmental and other consents that are required
to have been obtained by it with respect to this Amendment have been obtained
and are in full force and effect and all conditions of any such consents have
been complied with; and


(e)           Obligations Binding.  Its obligations under this Amendment
constitute its legal, valid and binding obligations, enforceable in accordance
with its respective terms (subject to applicable bankruptcy, reorganization,
insolvency, moratorium or similar laws affecting creditors’ rights generally and
subject, as to enforceability, to equitable principles of general application
(regardless of whether enforcement is sought in a proceeding in equity or at
law)).


3.           Miscellaneous.


(a)           Entire Agreement.  The Amendment and the Agreement constitute the
entire agreement and understanding of the parties with respect to its subject
matter and supersedes all oral communication and prior writings (except as other
wise provided herein) with respect thereto.


(b)           Counterparts.  This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if
signatures thereto and hereto were upon the same instrument.


(c)           Headings.  The headings used in this Amendment are for convenience
of reference only and are not to affect the construction of or to be taken into
consideration in interpreting this Amendment.


(d)           Governing Law.  This Amendment shall be governed by and construed
in accordance with the laws of the State of New York (without reference to
choice of law doctrine).


(e)           Terms. Terms used in this Amendment, unless otherwise defined
herein, shall have the meanings ascribed to them in the Agreement.

 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers or authorized representatives as of the day and year
first above written.


BROWN BROTHERS HARRIMAN & CO.
 
UNITED STATES COMMODITY FUNDS LLC
         
By:
/s/ James R. Kent
 
By:
/s/ Howard Mah
Name:
James R. Kent
 
Name:
Howard Mah
Title:
Managing Director
 
Title:
Management Director
Date:
October 29, 2008
 
Date:
October 31, 2008




     
UNITED STATES NATURAL GAS FUND,  LP
     
By:
United States Commodity Funds  
LLC, as General Partner
               
By:
/s/ Howard Mah
     
Name:
Howard Mah
     
Title:
Management Director
     
Date:
October 31, 2008

 
 
3

--------------------------------------------------------------------------------

 